CERTIORARI to Justice Simpson.
The record showed that the case was, at the request of the defendant, adjourned to a particular day, at two o'clock, P. M., when the plaintiff appeared; and defendant not appearing, the case was postponed to three o'clock, P. M., when the justice gave judgment by default: after which the defendant appeared and claimed a trial, which was refused on the ground that the defendant had not used due diligence. This was the exception.
Smithers, for exceptant, argued that the justice had no authority to enter judgment against the defendant, by default, for non-appearance on the day to which the case stood adjourned, if at any hour of that day the party presented himself for a hearing.
The Court affirmed the judgment. If the adjournment had been general to a particular day, the justice should not enter judgment by default, until the usual time of closing business for the clay; but where the adjournment is to a certain hour of the day, and so made in the presence of the defendant, or with notice to him, the justice is not bound to wait beyond that hour; otherwise, all the business before him might, by the negligence of the defendants, be postponed to the last hour; when it would be impossible to hear and determine it.
                                                    Judgment affirmed.